Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Simon et al.  (PgPub 20130064762) is the closest prior art made of record but not relied upon. Simon et al. teach complexing toxins with molecules (ie. humanized mouse anti-human IgG) that recognize auto-antibodies (ie: bind to the Fc region) and contacting the tissue with the toxin-molecule conjugate, wherein said toxin-molecule-autoantibody complex kill the pre-neoplastic or neoplastic tissue (see paragraph [0041]). Simon et al. however does not teach a complex comprising an isolated humanized or human primary antibody immunocomplexed with the toxin-molecule-humanized secondary antibody, but rather the complexation occurs in vivo when the secondary antibody-bound toxin immunocomplexes with the autoantibodies in the tissue. The instantly claimed method comprising the claimed immunoparticle is free of the prior art. Claims 1-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643